Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 07/01/2019 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f) Paragraph (7-30-05)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging sub-system, a processing sub-system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (JP 2018087770A).
As to claim 1, Matsumoto discloses a cell analysis system (1c), (See ¶0097;Fig. 5)
comprising: an imaging sub-system (35) configured to automatically acquire successive images; and (See ¶0003, ¶0088, ¶0101; Fig. 5)
a processing sub-system (50) configured to control operation of the imaging sub-system and to process data acquired using the imaging sub-system, wherein the imaging sub- system and processing sub-system in cooperation perform acts comprising: (See ¶0103, ¶0104; Fig. 5)
measuring (50) a fill height of each sample-containing well (201) of a plurality of wells of a well plate (200), wherein the sample-containing wells contain a sample that is partitioned between the sample-containing wells; (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
determining (50) a focal plane height for each sample-containing well (201) based at least in part on the respective fill height of sample (4) within each sample-containing well; (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
The term “focal plane height” is met by the term “focal depth”.
 acquiring (50), using the focal plane height determined for each sample-containing well (201), successive images of the respective sample-containing wells; (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
determining (50), using the acquired successive images, a change in a measured optical parameter at each sample-containing well (201) over time relative to a baseline; and (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
Wherein the baseline is a preset threshold value of luminance from the sample (4) under test. 
generating (50) an assessment of micro-organism presence within the sample (4) based on the determined changes in the measured optical parameter at each sample- containing well over time. (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
Wherein the determined changes are the change in luminance. The term “micro-organism” is met by the term “particle”.
As to claim 3, Matsumoto teaches the cell analysis system (1c), wherein measuring (50) the fill height of each sample-containing well (201) comprises: (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
scanning (32) through each sample-containing well (201) using a laser auto-focuser of the imaging sub-system (35) to generate laser scan plots for each sample-containing well; and (See ¶0003, ¶0089; Fig. 5)
The term “scan plots” is met by the term “scan shots”.
identifying (35, 400) peaks associated with the changes in indices of refraction indicative of a bottom of the well plate (200) and height of the fluid column within each respective sample-containing well. (See ¶0089, ¶0090; Fig. 5)
The difference in the shape (flat, round, U, V, etc.) of the bottom of the wells causes a deviation within the Z distance of the focal positions to be scanned.  Which also deteriorates the images collected. This deviation is due to the changes in indices of refraction indicative of a bottom of the well plate; therefore, the deviations are the equivalent of identified peaks. T
As to claim 4, Matsumoto discloses the cell analysis system (1c), comprising determining a volume of sample (4) within each sample-containing well (201) using the respective fill heights. (See ¶0089, ¶0090; Fig. 5)
The particle couniting means (400) determines the number of particles within the sample (4) is equivalent of determining the volume of said sample. Wherein the respective fill height is 10µm.
As to claim 5, Matsumoto discloses the cell analysis system (1c), wherein the volume of sample (4) within each sample-containing well (201) is determined using the fill height for a respective sample containing well and a known geometry of the wells of the well plate (200). (See ¶0089, ¶0090; Fig. 5)
Wherein the known geometry of the wells are flat, round, U, V bottoms.
As to claim 6, Matsumoto discloses the cell analysis system (1c), wherein the assessment of microorganism presence within the sample is based at least in part on the volume of sample within each sample-containing well. (See ¶0089, ¶0090, ¶0103; Fig. 5)
As to claim 7, Matsumoto discloses the cell analysis system (1c), wherein the assessment of micro-organism presence within the single sample (4) comprises one or both of an assessment of sterility or a quantification of bio-burden. (See ¶0023-¶0026; Fig. 5)
As to claim 8, Matsumoto discloses the cell analysis system (1c), wherein the quantification of bio-burden comprises a most-probable number determination based on a number of sample-containing wells exhibiting micro-organism growth relative to the baseline. (See ¶0023-¶0026; Fig. 5)
As to claim 9, Matsumoto discloses the cell analysis system (1c), wherein the micro-organism presence comprises bacterial presence, yeast presence, or mold presence, or combinations thereof. (See ¶0024; Fig. 5)
As to claim 10, Matsumoto discloses a method for assessing microorganism presence within a sample (4), comprising: (See ¶0097;Fig. 5)
partitioning a sample (4) between a plurality of wells (201) of a well plate (200) to form a plurality of sample-containing wells; (See ¶0086, ¶0109 Lines 14-17; Figs. 5, 11)
measuring (50) a fill height of each sample-containing well (201) of the plurality of sample-containing; (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
determining (50) a focal plane height for each sample-containing well (201) based at least in part on the respective fill height of sample (4) within each sample-containing well; (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
acquiring (50), using the focal plane height determined for each sample-containing well (201), successive images of the respective sample-containing wells; (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
determining (50), using the acquired successive images, a change in a measured optical parameter at each sample-containing well over time relative to a baseline; and (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
generating (50) an assessment of micro-organism presence within the sample based on the determined changes in the measured optical parameter at each sample-containing well over time. (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
As to claim 12, Matsumoto discloses the method, wherein measuring the fill height of each sample-containing well (201) comprises: (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
scanning (32) through each sample-containing well (201) using a laser (30) to generate laser scan plots for each sample-containing well; and (See ¶0003, ¶0089; Fig. 5)
identifying (35, 400) peaks associated with the changes in indices of refraction indicative of a bottom of the well plate (200) and height of the fluid column within each respective sample- containing well. (See ¶0089, ¶0090; Fig. 5)
As to claim 13, Matsumoto discloses the method, comprising determining a volume of sample (4) within each sample-containing well (201) using the respective fill heights. (See ¶0089, ¶0090; Fig. 5)
As to claim 14, Matsumoto discloses the method, wherein the volume of sample within each sample-containing well (201) is determined using the fill height for a respective sample containing well and a known geometry of the wells of the well plate (200). (See ¶0089, ¶0090; Fig. 5)
As to claim 15, Matsumoto discloses the method, wherein the assessment of microorganism presence within the sample (4) is based at least in part on the volume of sample within each sample-containing well. (See ¶0089, ¶0090, ¶0103; Fig. 5)
As to claim 16, Matsumoto discloses the method, wherein the quantification of bio-burden comprises a most-probable number determination based on a number of sample-containing wells (201) exhibiting micro-organism growth relative to the baseline. (See ¶0023-¶0026; Fig. 5)
As to claim 17, Matsumoto discloses a method for assessing analyzing a well plate (200), comprising:
partitioning a sample (4) between a plurality of wells (201) of a well plate (200) to form a plurality of sample-containing wells; (See ¶0086, ¶0109 Lines 14-17; Figs. 5, 11)
measuring (50) a fill height of each sample-containing well (201) of the plurality of sample- containing; (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
generating (50) an assessment of micro-organism presence within the sample (4) based on images acquired over time of the sample-containing wells at, for each sample containing well, a respective focal plane height determined based at least in part on the respective fill height of each sample-containing well. (See ¶0103, ¶0104, ¶0125 Lines 10-12, 40-42; Fig. 5)
As to claim 18, Matsumoto teaches the method, wherein measuring the fill height of each sample-containing well (201) comprises: (See ¶0086, ¶0103, ¶0104, ¶0125 Lines 10-12; Fig. 5)
scanning (32) through each sample-containing well (201) using a laser (30) to generate laser scan plots for each sample-containing well; and (See ¶0003, ¶0089; Fig. 5)
identifying (35, 400) peaks associated with the changes in indices of refraction indicative of a bottom of the well plate (200) and height of the fluid column within each respective sample-containing well. (See ¶0089, ¶0090; Fig. 5)
As to claim 19, Matsumoto discloses the method, comprising determining a volume of sample (4) within each sample-containing well using the fill height for each respective sample-containing well and a known geometry of the wells (201) of the well plate (200). (See ¶0089, ¶0090; Fig. 5)
As to claim 20, Matsumoto discloses the method, wherein the assessment of microorganism presence within the sample (4) is based at least in part on the volume of sample within each sample-containing well (201). (See ¶0089, ¶0090, ¶0103; Fig. 5)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Shamsheyeva et al (US 9,677,109 B2).
As to claim 2, Matsumoto teaches the cell analysis system of claim 1, in  which this claim depends on.
Matsumoto does not explicitly teach wherein the imaging sub-system comprise a digital microscopy system.
However, Shamsheyeva does teach in an analogous art wherein the imaging sub-system comprise a digital microscopy system. (See Col 3 Lines 65-67, Col 31 Lines 24-45; Fig. 15)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Matsumoto wherein the imaging sub-system comprise a digital microscopy system.
The advantage of this inclusion is to reduce turnaround time by rapidly analyzing live bacteria extracted directly from a clinical specimen, eliminating the need for colony isolates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877